DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40’’’ (page 9 of specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 15, “handle 51H” should be changed to --handle portion 51H-- for consistency purposes--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said floor" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said front side of said portable barrier" in line 36.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what constitutes the “front side” of the portable barrier and how it faces a portion of the portable barrier itself.  Clarification is required.
Claim 19 recites the limitation "said rear side of said portable barrier" in line 38.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what constitutes the “rear side” of the portable barrier and how it faces away from a portion of the portable barrier itself.  Clarification is required.
Claim 20 recites “said first limiter includes a floor” in line 2.  It is unclear if this is the same floor as the one previously recited in claim 19 (line 24).  For examination purposes, they are assumed to be the same floor. Clarification is required.
Claim 26 recites “said first limiter includes a floor” in line 2.  It is unclear if this is the same floor as the one previously recited in claim 19 (line 24).  For examination purposes, they are assumed to be the same floor. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,326,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because almost all of the claim elements of claims 19-26 of the present invention are disclosed in the claims of the patent.  Regarding claim 19, it would have been obvious to have the strut portions be in the expanded strut configuration when the portable barrier is in the protection mode and have the struts be in a collapsed strut position when the portable barrier is in the storage mode.  Additionally, it would have been obvious to have the back screen have a front side that faces the occupant space and a rear side that faces away from said occupant space.  

Allowable Subject Matter
Claims 19-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (upon filing of a proper terminal disclaimer).

The following is a statement of reasons for the indication of allowable subject matter:  
Maginot (US-2012/0006372 A1) discloses portable barrier, comprising: a junction assembly (16); a pedestal assembly including (i) a plurality of legs (38A, 38B) that are movable with respect to each other (FIGS. 7-8), said plurality of legs includes a first leg (38A) and a second leg (38B), and (ii) a first limiter (40) connected to said first leg and said second leg; a cover assembly including (i) a plurality of arms (50A, 50B, 50N) that are movable with respect to each other (FIGS. 14-17), said plurality of arms includes a first arm (50A) and a second arm (50B), and (ii) a cover (52) connected to said first arm and said second arm; a supplemental component (50S) movable with respect to said second arm (FIG. 17-18); and a back screen (44) including (i) a first back screen portion (60) that extends between said first arm and said first leg (FIG. 3, paragraph 53), and (ii) a second back screen portion (62) that extends between said second arm and said supplemental component (FIG. 3, paragraph 53), wherein said first leg includes (i) a first strut portion (vertically extending portion of 38A) extending from said junction assembly, and (ii) a first extension portion (horizontal potion of 38A) coupled to said first strut portion, said first extension portion terminating in a first unsupported end (38A-FE), -2-wherein said second leg includes (i) a second strut portion (vertically extending portion of 38B) extending from said junction assembly, and (ii) a second extension portion (horizontal potion of 38B) coupled to said second strut portion, said second extension portion terminating in a second unsupported end (38B-FE), wherein said first arm includes (i) a third strut portion (vertically extending portion of 50A)  extending from said junction assembly, and (ii) a third extension portion (horizontal potion of 50A) coupled to said third strut portion, said third extension portion terminating in a third unsupported end, wherein said second arm includes (i) a fourth strut portion vertically extending portion of 50B) extending from said junction assembly, and (ii) a fourth extension portion (horizontal potion of 50B) coupled to said fourth strut portion, said fourth extension portion terminating in a fourth unsupported end (50B-FE), wherein said portable barrier is configured to move between a protection mode (FIG. 1) and a storage mode (FIG. 6), wherein an occupant space (28) is defined between said floor and said cover when said portable barrier is positioned in said protection mode, wherein, when said portable barrier is positioned in said protection mode, said first strut portion, said second strut portion, said third strut portion, and said forth strut portion are positioned in an expanded strut configuration (FIG. 17), wherein, when said portable barrier is positioned in said storage mode, said first strut portion, said second strut portion, said third strut portion, and said forth strut portion are positioned in a collapsed strut configuration (FIG. 13), wherein said portable barrier further includes a back screen (44) defining a front side (seen in FIG. 1) and a rear side (seen in FIG. 3), when said portable barrier is positioned in said protection mode, (i) said front side of said back screen faces towards said occupant space (as seen in FIG. 1), (ii) said rear side of said back screen faces away from said occupant space (as seen in FIG. 1), (iii) said front side of said portable barrier faces toward said first strut portion, said second strut portion, said third strut portion, and said forth strut portion (FIG. 1), and (iv) -3-said rear side of said portable barrier faces away from said first strut portion, said second strut portion, said third strut portion, and said forth strut portion (FIG. 1). 
However, Maginot lacks the extension portions of the arms and legs as being pivotably couple to the strut portions and also does not teach when said portable barrier is positioned in said protection mode, no part of said back screen is positioned in contact with said cover so that a first air vent is created between said back screen and said cover.  There would be no motivation to one of ordinary skill in the art to modify the barrier of Maginot to add these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636